       Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 1 of 31



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

COMMON CAUSE, COMMON                 )
CAUSE WISCONSIN, BENJAMIN R.         )
QUINTERO,                            )
                                     )
              Plaintiffs,            )
                                     )            Case No. 19-cv-323
       v.                            )
                                     )
ANN S. JACOBS, MARK L. THOMSEN )
MARGE BOSTELMANN, JULIE M.           )
GLANCEY, ROBERT F. SPINDELL, JR., )
and DEAN KNUDSON, in their official )
capacities as Commissioners of the   )
Wisconsin Elections Commission,      )
MEAGAN WOLFE, in her official        )
capacity as the Administrator of the )
Wisconsin Elections Commission,      )
                                     )
              Defendants.            )
                                     )

        FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE
                              RELIEF


       Plaintiffs Common Cause, Common Cause Wisconsin, and Benjamin R. Quintero

(collectively, “Plaintiffs”) seek declaratory and injunctive relief and allege as follows:

                                     NATURE OF ACTION

       1.     This suit asks whether it is constitutional for state law to single out a group

of voters and require them to present or submit information that election officials and

poll workers do not need and do not use in any way. It is undisputed that a state

government has an important regulatory interest in safeguarding electoral integrity and

preventing fraud. As the Supreme Court stated in Crawford v. Marion County Election


                                              1
       Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 2 of 31



Board, “[t]here is no question about the legitimacy or importance of the State’s interest in

counting only the votes of eligible voters.” 553 U.S. 181, 196 (2008). Crawford concluded

that voter identification laws requiring the presentation or submission of photographic

identification further those legitimate and important regulatory interests. However,

when a state voter identification law requires that one particular form of valid ID that is

held by a particular group of voters include extraneous information that is not being used

by state and local election officials or poll workers to further the state’s legitimate

regulatory interests, such useless and irrational requirements must be struck down as

unconstitutional.

       2.     This suit does not seek to relitigate the facial constitutionality of

Wisconsin’s voter ID law; nor does it seek that the law be invalidated as applied to a

particular group of voters. Rather, Plaintiffs allege that certain requirements for college

and university IDs to be used as voter ID in Wisconsin are irrational and seek to enjoin

those and only those specific requirements.

       3.     Current Wisconsin law requires that a college or university student enrolled

in a postsecondary educational institution in Wisconsin may use the student’s campus

photo ID card, if it contains the person’s name, photo, issuance date, an expiration date

not more than two years after the issuance date, and the student’s signature. WIS. STAT. §

5.02(6m)(f). Additionally, the student must also present or submit proof of current

enrollment, such as an enrollment verification letter or tuition fee receipt. Following the

U.S. Court of Appeals for the Seventh Circuit’s decision in Luft v. Evers, affirming this

Court’s permanent injunction allowing the use of expired college and university student


                                              2
       Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 3 of 31



ID cards because, as required by law, WIS. STAT. § 5.02(6m)(f), college student voters

present separate proof of current enrollment, see One Wisconsin Inst., Inc. v. Thomsen, 198

F. Supp. 3d 896, 904 (W.D. Wis. 2016), order enforced, 351 F. Supp. 3d 1160 (W.D. Wis.

2019), and aff'd in part, vacated in part, rev’d in part sub nom. Luft v. Evers, 963 F.3d 665, 677

(7th Cir. 2020), the requirements that college and university ID cards bear issuance and

expiration dates are vestigial, serve no purpose, and are therefore irrational. The state has

an important regulatory interest in ensuring that voters in Wisconsin live in Wisconsin

and, under Luft, may even enact redundant requirements to further that interest, so long

as those state law requirements are rational. 963 F.3d at 677 (rejecting idea that

“redundant requirements . . . are invariably irrational”) (emphasis added). However,

municipal clerks and poll workers now have no need or justification to review the

issuance date and expiration date, if any exist, and, therefore, the requirements that these

features be present on a college or university ID are irrational.

       4.      At a minimum, to survive review for rationality, a requirement must serve

a rational purpose and actually be used by state and local officials and/or their agents

and volunteers to serve that rational purpose. The Seventh Circuit stated in Luft that

“[m]any a lawyer prefers a belt-and-suspenders approach,” id., but crucially in this

metaphor, both belt and suspenders are worn. Many systems from computer to nuclear

to food security have multiple, redundant checks and safeguards, but these necessary

checks are actually performed, and these safeguards are actually utilized. Here, by stark

contrast, following Luft, Defendants, the members and Administrator of the Wisconsin

Elections Commission (“WEC” or “the Commission”), and the municipal clerks who take


                                                3
       Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 4 of 31



their instructions on implementing Wisconsin election law from them, will no longer do

anything with the issuance dates and expiration dates on college or university ID cards

beyond simply noting that that information is present. That now-meaningless,

perfunctory task can serve no anti-fraud interest or any other interest that the Wisconsin

Legislature, Defendants Ann Jacobs, Mark L. Thomsen, Julie M. Glancey, Marge

Bostelmann, Dean Knudson, and Robert F. Spindell, Jr., the Commissioners of the WEC,

or Meagan Wolfe, the Administrator of the WEC (collectively, “the Wisconsin Elections

Commission Defendants”), Wisconsin’s municipal clerks, or anyone else has ever

identified. Accordingly, the issuance and expiration date requirements are now clearly

unconstitutional.1 Additionally, the requirement that the expiration date be not more

than two years after the issuance date is similarly irrational in light of the injunction

permitting the use of expired college and university ID cards.

       5.     The requirement that the student ID card contain the student’s signature

also serves no purpose and is irrational. First, the voter ID law does not require election

officials and poll workers to verify that any signature on the ID matches the voter’s

signature on the poll book or the voter’s signature on the voter registration form. Second,

no other category of voter IDs is required to contain a signature. WIS. STAT. § 5.02(6m). In

fact, a number of forms of valid, accepted voter ID, such as Veterans Health Identification

Cards (“VHICs”) issued by the U.S. Department of Veterans Affairs and some tribal ID

cards, do not even contain signatures. And finally, the voter must always sign the



1Moreover, a number of valid forms of voter ID never expire or remain valid indefinitely.
Requiring an issuance date and expiration date not more than two years after the issuance
date does not advance the state’s regulatory interest and is therefore irrational.
                                             4
       Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 5 of 31



pollbook before receiving a ballot. After an election, it is that signature that may be

compared to the signature on a voter registration form to advance the governmental

purpose of detecting and prosecuting voter fraud. Since the voter ID law was enacted in

2011, the Commission, and its predecessor the Government Accountability Board, have

consistently stated that voter IDs are valid and must be accepted without any comparison

of any signature on the voter ID, if any exists, to the poll book signature or the signature

on the absentee ballot request form or the absentee ballot certificate envelope. It is not up

to election officials and Election Day poll workers to verify any signature on a voter ID.

Therefore, requiring a signature on a college or university ID used as voter ID serves no

function and lacks a rational basis.

       6.     Thirty-five states have enacted voter identification requirements: some

strict photographic identification requirements, others with more expansive lists that

include non-photo forms of ID.2 Twenty-eight of these states’ voter ID laws permit college

and university students to use their campus photo IDs as voter ID. Wisconsin’s is the only




2 ALA. CODE § 17-9-30; ALASKA STAT. § 15.15.225; ARIZ. REV. STAT. § 16-579; ARK. CONST.
amend. 51, § 13; ARK. CODE ANN. §§ 7-5-305, 7-5-324; COLO. REV. STAT. ANN. §§ 1-1-
104(19.5)(a), 1-7-110; CONN. GEN. STAT. ANN. § 9-261; DEL. CODE ANN. tit. 15, § 4937; FLA.
STAT. ANN. § 101.043; GA. CODE ANN. §§ 21-2-417, 21-2-417.1; HAW. REV. STAT. § 11-136;
IDAHO CODE ANN. §§ 34-1106, 34-1113, 34-1114; IND. CODE. ANN. §§ 3-5-2-40.5, 3-11-8-25.1;
IOWA CODE § 48A.7A; KAN. STAT. ANN. §§ 25-2908, 25-1122, 8-1324; KY. REV. STAT. ANN. §
117.227; 31 KY. ADMIN. REGS. 4:010; LA. REV. STAT. ANN. § 18:562; MICH. COMP. LAWS ANN.
§ 168.523; MISS. CODE ANN. § 23-15-563; MO. REV. STAT. § 115.427; MONT. CODE ANN. § 13-
13-114; N.H. REV. STAT. ANN. § 659:13; N.C. GEN. STAT. § 163A-1145.1; N.D. CENT. CODE §
16.1-05-07; OHIO REV. CODE ANN. § 3505.18; OKLA. STAT. ANN. tit. 26, § 7-114; R.I. GEN.
LAWS § 17-19-24.2; S.C. CODE ANN. § 7-13-710; S.D. CODIFIED LAWS §§ 12-18-6.1, 12-18-6.2;
TENN. CODE ANN. § 2-7-112; TEX. ELEC. CODE ANN. §§ 63.001, 63.0101; UTAH CODE ANN.
§§ 20A-1-102, 20A-3-104; VA. CODE ANN. § 24.2-643; WASH. REV. CODE ANN. § 29A.40.160;
W. VA. CODE ANN. § 31-3-34; WIS. STAT. §§ 5.02(6m), 6.79(2a).
                                             5
       Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 6 of 31



voter ID law on that list that requires a student ID to have only a two-year life span, even

if it is issued by a four-year institution, and the only voter ID law that requires students

to show separate proof of current enrollment along with their college or university photo

ID card. Finally, only Wisconsin rejects college or university IDs if they lack a signature.

       7.     Every fall, tens of thousands of freshmen enroll in postsecondary

educational institutions in Wisconsin.3 Typically, they have less than two months before

a November general election to register to vote, often for the first time in their lives, learn

of and comply with the nation’s only documentary proof of residence requirement for all

voter registration applicants, WIS. STAT. § 6.34(2), learn the state has a strict photographic

voter ID law, obtain compliant forms of campus photo ID from their schools, and learn

the location of their polling places. As can be seen from the declarations of Cassandra

Abarca and Jessica Gomez, students at Alverno College and Marquette University,

respectively, college and university students who lack other forms of accepted voter ID

are deprived of their right to vote unless they obtain a different, compliant student ID

card that, upon information and belief, some but not all Wisconsin colleges and

universities offer upon request at designated sites on campus.4 This request for a separate,

compliant form of student ID is a wholly unnecessary and unjustified step in the voting

process that can only deter and/or delay voting in Wisconsin. Lacking an important




3 See, e.g., University of Wisconsin System, Student Statistics, Fall 2017-18, New Freshman
Headcount                   by             Institution,                available          at
https://pollux.uwsa.edu/PRODUCTION/ssbreports/index.php/HeadCountReports/
getSingleYearReportByInstitution/single/pdf/R_B200_tot/201718/0 (last visited Aug.
12, 2020).
4 See dkt. 2, Cassandra Abarca Declaration ¶¶ 4–6; dkt. 3, Jessica Gomez Declaration ¶ 3.


                                              6
       Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 7 of 31



regulatory interest to impose these useless and irrational requirements for college and

university student ID cards which needlessly force students to obtain a different campus

photo ID card in order to vote, Defendants violate the First and Fourteenth Amendments

to the U.S. Constitution and 52 U.S.C. § 10101(a)(2)(B).

       8.     This action is brought under 42 U.S.C. § 1983 against Defendants’ unlawful

deprivations of Plaintiffs’ rights under the First and Fourteenth Amendments to the

United States Constitution and federal law, specifically 52 U.S.C. § 10101(a)(2)(B).

                                   JURISDICTION & VENUE

       9.     This Court has jurisdiction over Plaintiff’s federal claims pursuant to 28

U.S.C. §§ 1331, 1343, and 1357 because this case arises under the United States

Constitution and because this case seeks equitable and other relief for the deprivation of

rights under color of state law.

       10.    This Court has jurisdiction to award attorneys’ fees and costs pursuant to

42 U.S.C. § 1988.

       11.    This Court has jurisdiction to grant declaratory relief pursuant to 28 U.S.C.

§§ 2201 and 2202.

       12.    This Court has personal jurisdiction over the WEC Defendants, who are all

sued in their official capacities. The WEC Defendants are state officials who reside in

Wisconsin, and the WEC is based in Madison, Wisconsin.

       13.    Venue is appropriate in the Western District of Wisconsin, under 28 U.S.C.

§ 1391(b)(1), because the WEC Defendants are state officials, and the WEC is based in

Madison, Wisconsin.


                                             7
       Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 8 of 31



                                             PARTIES

       14.    Plaintiff Common Cause is a nonprofit corporation organized and existing

under the laws of the District of Columbia. Common Cause is one of the nation’s leading

democracy reform organizations and has over 1.2 million members and offices in 35 states

and the District of Columbia. Since its founding in 1970, Common Cause has been

dedicated to the promotion and protection of the democratic process, such as the right of

all citizens, including its eligible members, to be registered for and vote in fair, open, and

honest elections. Common Cause conducts significant nonpartisan voter protection,

advocacy, education, and outreach activities to ensure that voters are registered to vote

and are able to vote and have their ballots counted as cast. Common Cause also advocates

for policies, practices, and legislation—such as automatic and same-day registration—

that facilitate voting for eligible voters and ensure against disenfranchisement. Common

Cause opposes efforts that burden registration and/or voting, including restrictive voter

identification laws, like the one passed in Wisconsin, that could potentially chill citizens’

rights to vote.

       15.    Plaintiff Common Cause Wisconsin, which is part of and incorporated

under the same bylaws as the national organization Common Cause, has diverted and

will continue to divert organizational resources, staff time, and money to inform college

and university students on whether their campus IDs are compliant with the voter ID law

and, if not, on how to obtain a compliant college or university ID card. But for these

unconstitutional requirements for college and university IDs to be used as voter ID in

Wisconsin, Common Cause Wisconsin would not need to divert organization resources,


                                              8
        Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 9 of 31



staff time, and money from its core mission activities to ensure students can cast a ballot

that will be counted. In the 2016 and 2018 general election cycles, Common Cause

Wisconsin’s staff devoted an estimated 157 hours to student voter ID work that would

not have been necessary but for these unconstitutional requirements. All told, this cost

the organization an estimated $3,454 in salary related to the staff’s research on university

ID issuance policies and practices and sustained outreach to campuses on the voter ID

requirement. Beginning in early 2016, Common Cause Wisconsin rolled out an extensive

research and outreach campaign directed at administrators and officials at every college,

university and technical college in Wisconsin in order to: (a) gather information on

whether each institution’s standard photo ID complies with the voter ID law; (b)

determine what alternatives are available to students for voting if the school’s standard

photo ID is non-compliant, i.e. compliant IDs issued upon request; (c) provide education

and resources about using college and university ID cards as voter ID; and (d) provide

information, guidance, and best practices on offering a compliant ID to those schools

struggling to implement a voter ID-compliant student ID. For each individual

postsecondary institution, Common Cause Wisconsin did research online, made a series

of phone calls, and/or wrote emails. Common Cause Wisconsin compiled its research

and used that to create, update, and disseminate a “one-stop” downloadable online

resource with information on the use of a student ID as a voter ID at every Wisconsin

college, university, and technical college in the state. All of these activities took staff time,

money, and other resources that could have been used for the organization’s core mission

activities.


                                               9
      Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 10 of 31



      16.    Common Cause Wisconsin has continuously developed, updated, and

distributed educational materials for college and university student voters, including

hard copy fact sheets, online student voting guides, and graphics. This included the

“student ID as voter ID” fact sheet, which has been continuously updated since 2016,

used and shared as a resource in outreach to university campus contacts, coalition

partners, the press, and advocacy groups working with student voters and distributed

online via emails, press releases, and Common Cause Wisconsin’s website. Common

Cause Wisconsin has also engaged in a variety of email and social media messaging on

whether and how students can obtain a compliant student ID that can be used as a valid

voter ID. Common Cause Wisconsin staff are currently reviewing and updating the

organization’s existing research and materials on college and university ID compliance

with the voter ID law by contacting college and university administrators. The

organization’s staff will again be educating and engaging in outreach to Wisconsin

college and university students about securing a compliant college or university ID card

for the November general election. These efforts are required because of the challenged,

unconstitutional requirements, and have diverted and will continue to divert resources,

staff time, and money away from Common Cause Wisconsin’s core mission activities. All

of these activities, which Common Cause Wisconsin is only engaged in because of the

unconstitutional requirements challenged in this case, are ongoing, as schools change

processes and/or update their websites or the information they share with students.

Common Cause Wisconsin staff continue to communicate with college and university

administrators, advocate for changes to student IDs that would make it easier for


                                          10
      Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 11 of 31



students to vote, and update the organization’s information on how to obtain a compliant

student ID card. These efforts, which divert staff time, resources, and money, constitute

an ongoing injury to Common Cause Wisconsin.

       17.    Plaintiff Benjamin R. Quintero is a sophomore at Milwaukee School of

Engineering (“MSOE”). He is a United States citizen, 20 years old, and a resident of

Milwaukee, Wisconsin.      He has never been disenfranchised by reason of a felony

conviction or court order. Benjamin wants to vote in Wisconsin but cannot because he

does not have any of the types of photo ID that satisfy the Wisconsin voter ID

requirement. He only has the regular MSOE student ID card that lacks an issuance date,

expiration date, and signature.

       18.    Defendants Ann Jacobs, Mark L. Thomsen, Julie M. Glancey, Marge

Bostelmann, Dean Knudson, and Robert F. Spindell, Jr. are sued in their official capacities

as the members of the Wisconsin Elections Commission.

       19.    Defendant Meagan Wolfe is sued in her official capacity as the

Administrator of the Wisconsin Elections Commission.

                                  FACTUAL ALLEGATIONS

       A. Wisconsin’s Voter ID Requirement and Its Requirements for College and
          University Student Photo ID Cards

       20.    In 2011, the Wisconsin Legislature enacted Act 23, which created a strict

photographic voter identification requirement for all voters, regardless of whether they

vote in person on or before Election Day or by mail. WIS. STAT. §§ 6.79(2)(a), 6.86(1)(ar),

6.87(1). Although in-person voters must show their voter ID to the poll worker, a mail-

in absentee voter must “enclose a copy of his or her proof of identification or any

                                            11
       Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 12 of 31



authorized substitute document with his or her [absentee ballot] application.” WIS. STAT.

§ 6.87(1).

       21.    Wisconsin accepts the following forms of photo ID as valid voter ID:

               (a) One of the following documents that is unexpired or if expired
       has expired after the date of the most recent general election: 1. An
       operator’s license issued under ch. 343. 2. An identification card issued
       under s. 343.50. 3. An identification card issued by a U.S. uniformed service.
       4. A U.S. passport.
               (b) A certificate of U.S. naturalization that was issued not earlier than
       2 years before the date of an election at which it is presented.
               (c) An unexpired driving receipt under s. 343.11.
               (d) An unexpired identification card receipt issued under s. 343.50.
               (e) An identification card issued by a federally recognized Indian
       tribe in this state.
               (f) An unexpired identification card issued by a university or college
       in this state that is accredited, as defined in s. 39.30(1)(d), that contains the
       date of issuance and signature of the individual to whom it is issued and
       that contains an expiration date indicating that the card expires no later
       than 2 years after the date of issuance if the individual establishes that he
       or she is enrolled as a student at the university or college on the date that
       the card is presented.
               (g) An unexpired veterans identification card issued by the veterans
       health administration of the federal department of veterans affairs.

WIS. STAT. § 5.02(6m). As can be seen from the above statute, college and university IDs

must contain the student voter’s name, photo, issuance date, an expiration date not more

than two years after the issuance date, and the student’s signature. WIS. STAT. §

5.02(6m)(f). Students using their college or university photo ID card to vote must also

present separate proof of current enrollment. Id. This proof of current enrollment can be

“an enrollment verification letter, class schedule, or tuition fee receipt.”5 In 2014, the

WEC’s predecessor, the Government Accountability Board, issued guidance that defined



5G.A.B. Releases Top Things Voters Need to Know about Photo ID (Feb. 1, 2016), available
at https://elections.wi.gov/node/3862 (last visited Aug. 11, 2020).
                                              12
      Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 13 of 31



proof of current enrolment as “an enrollment verification form, class schedule, tuition

receipt, or any other document which establishes that the student is enrolled . . .”6 The

current guidance to voters on the state’s MyVote Wisconsin webpage, which is published

and maintained by Defendants, makes clear that the list of examples of proof of current

enrollment is a non-exhaustive list: “The university or college ID must be accompanied

by a separate document that proves enrollment, such as a tuition fee receipt, enrollment

verification letter, or class schedule.” (Emphasis added).7 The Election Day Manual is

consistent with this: “Proof of enrollment includes, but is not limited to, a fee receipt, class

schedule or an enrollment verification form.”8 This separate proof of current enrollment

can be shown or submitted as a physical document or electronically displayed on a smart

phone, tablet, or laptop.9

       22.    In order to be used as voter ID, Wisconsin driver’s license and state ID cards

issued by the Wisconsin Department of Transportation, specifically the Wisconsin

Department of Motor Vehicles, military identification cards, and U.S. passports must be

unexpired or have expired after the date of the most recent general election. Wis. Stat. §




6 G.A.B. Memorandum, Voter Photo ID Reminders for 2014 General Election Voter Photo
ID      Guidance      2014-3    (Sept.     25,      2014),       at 3, available at
https://elections.wi.gov/sites/default/files/memo/20/photo_id_guidance_2014_3_re
minders_9_25_14_pdf_17534.pdf (last visited Aug. 11, 2020).
7 MyVote Wisconsin, available at https://myvote.wi.gov/en-us/PhotoIDRequired (last

visited Aug. 11, 2020).
8 Wisconsin Elections Commission, Election Day Manual for Wisconsin Election

Officials (“Election Day Manual”) (Jan. 2020), at 59, available at
https://elections.wi.gov/sites/elections.wi.gov/files/2020-
07/Election%20Day%20Manual%20%282020-01%29_1.pdf (last visited Aug. 11, 2020).
9 MyVote Wisconsin, available at https://myvote.wi.gov/en-us/PhotoIDRequired (last

visited Aug. 11, 2020).
                                              13
      Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 14 of 31



5.02(6m)(a). On information and belief, certain forms of military ID bear the code

“INDEF” for indefinite duration. Tribal government-issued IDs may be expired or

unexpired, Wis. Stat. § 5.02(6m)(e), but, in any event, frequently do not contain issuance

and expiration dates because, like certain forms of military ID, they never expire. A

naturalization certificate must be issued not more than two years before the election in

which it is presented as voter ID. Wis. Stat. § 5.02(6m)(b). The remaining forms of valid

voter ID must be unexpired. Wis. Stat. § 5.02(6m). However, in One Wisconsin Institute v.

Thomsen, 198 F. Supp. 3d 896, 961–62 (W.D. Wis. 2016), this Court ordered Defendants to

accept expired college and university IDs, and the Seventh Circuit in Luft v. Evers has now

affirmed that order, albeit on different grounds. Luft, 963 F.3d at 677. See infra at Part B.

       23.    Many of the regular college or university photo IDs issued to all students

lack an issuance date, an expiration date, an expiration date no more than two years after

the issuance date, and/or a digitally-printed signature or even a strip for the student to

sign. Some of these colleges and universities offer, upon student request, a separate

compliant photo ID that can be used as voter ID. Some do not.

       B. Prior Litigation Regarding the Use of College and University IDs as Voter
          ID in Wisconsin

       24.    In 2016, this Court decided One Wisconsin Institute, Inc. v. Thomsen, 198 F.

Supp. 3d 896 (W.D. Wis. 2016). The plaintiffs in One Wisconsin Institute had brought a

claim alleging that there was no rational basis to reject the use of expired forms of

otherwise-valid IDs. This Court noted that, as to college and university ID cards, the

state’s requirement that the IDs be unexpired was irrational and unjustified because of

the separate proof of current enrollment requirement:

                                              14
       Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 15 of 31



       The three requirements in Wis. Stat. § 5.02(6m)(f) are redundant: (1) the ID
       card itself must be unexpired; (2) the card must have an expiration date that
       is no more than two years after its date of issuance; and (3) the voter must
       present proof of current enrollment. If each of these requirements provided
       some additional level of protection against former students using their IDs
       to vote, then those requirements might be rational. But as it stands,
       defendants have not explained why any requirement beyond proof of
       current enrollment is necessary to protect against fraudulent voting with a
       college or university ID. . . .

       [T]he state’s concern with ensuring that only current students vote with
       student IDs may be rational. But Wis. Stat. § 5.02(6m)(f) adequately
       addresses that concern by requiring a voter to present proof of enrollment
       with the student ID.

Id. at 961–62. Finding the requirement that the college or university ID be unexpired

redundant, unnecessary, and irrational, the Court enjoined that specific requirement:

       Adding the requirement that a voter’s college or university ID be unexpired
       does not provide any additional protection against fraudulent voting. If
       anything, this measure prevents otherwise qualified voters from voting
       simply because they have not renewed their IDs since beginning school.
       Thus, even under an exceedingly deferential rational basis review, the state
       has failed to justify its disparate treatment of voters with expired IDs. The
       court concludes that requiring unexpired college or university IDs violates
       the Fourteenth Amendment.

Id. at 962.

       25.    However, because the plaintiffs only sought an injunction permitting the

use of expired IDs, not the elimination of the issuance date and expiration date

requirements, this Court’s ruling was limited to the requested relief. This Court expressly

stated that its order did not eliminate the requirement that student IDs bear issuance

dates and expiration dates not more than two years after the issuance date:

       [College and university students] must still comply with the other
       requirements of Wis. Stat. § 5.02(6m)(f). Plaintiffs have not directed their
       rational basis challenge to the requirement that a voter with a college or
       university ID also present proof of enrollment at the issuing institution. Nor

                                            15
      Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 16 of 31



       have plaintiffs challenged the rational basis for permitting only IDs that
       expire no more than two years after issuance. These requirements still
       apply. The only thing that will change is that the ID card that a college or
       university student actually presents at the polls can be expired.

Id. (emphasis added). In footnote 24, this Court suggested that the issuance date and

expiration date requirements also serve no purpose but noted those requirements were

beyond the scope of the plaintiffs’ challenge: “Without the requirement that a voter

present an unexpired college or university ID, it seems unnecessary to regulate the ID’s

expiration date. But that is outside the scope of plaintiffs’ challenge, and so the court will

leave it to the state to determine whether this provision is still necessary.” Id. at 961–62 &

n.24 (emphasis added). Therefore, these useless, vestigial, and therefore irrational

statutory requirements for college and university IDs remain in place as technical

requirements, and those features must still appear on the student ID if presented as voter

ID. This Court explicitly noted the ordered relief did not preclude the state from enforcing

those technical requirements.

       26.    Because the district court did not rule on the constitutionality of the

issuance and expiration dates, the Seventh Circuit’s decision in Luft does not consider

their constitutionality either. 963 F.3d at 677. Instead, Luft has merely affirmed the district

court’s injunction against the requirement that a college or university ID card be

“unexpired,” where the voter is required to present or submit separate proof of current

enrollment. Id. Even after the Defendant-Appellants in Luft moved for “clarification on

which elements of the student ID statute will be enforceable” going forward, see Case No.

16-3003, dkt. 101 at 6, the Seventh Circuit replied simply as follows:




                                              16
      Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 17 of 31



       Our opinion holds that the state may not require student IDs to be
       unexpired, when the student provides some other document
       demonstrating current enrollment. The point of our decision is that
       requiring two documents from students, but not other voters, needs
       justification, which has not been supplied. But a student who appears at the
       polls with an expired student ID card, and without proof of current
       enrollment, need not be allowed to vote.

See dkt. 102 at 2. Luft has nothing to say about the issuance and expiration dates that must

appear on the face of the college or university ID card under Wisconsin law because, as

noted above, the plaintiffs in One Wisconsin Institute did not challenge those

requirements. Permitting an expired ID does not mean that an ID must have an issuance

date or expiration date at all; on the contrary, this lawsuit argues that it is irrational to

enforce these technical, vestigial requirements in light of the fact that an expired ID may

be used as students are required to present separate proof of current enrollment.

Municipal clerks and poll workers now have no need or justification to review the

issuance date and expiration dates, if any exist. This lawsuit picks up where One

Wisconsin Institute left off and respectfully asks this Court to take that further step and

enjoin the college and university ID issuance date, expiration date, and two-year

expiration requirements as unconstitutional.

       C.     In-Person and Mail-In Voting Procedures

              1.     Because expired college and university IDs can be used in
                     conjunction with proof of current enrollment, it is unnecessary
                     and irrational to enforce the requirements that these IDs bear
                     issuance and expiration dates.

       27.    In order to cast a ballot, a voter must be registered to vote in Wisconsin.

Residency at one’s address for at least 28 days prior to an election is one of the eligibility

criteria for voting in Wisconsin. WIS. STAT. § 6.02. Voter registration applicants affirm on

                                             17
      Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 18 of 31



penalty of perjury that they satisfy this requirement.10 Additionally, Wisconsin has the

nation’s only currently-enforced documentary proof of residence requirement for all

registration applicants who are not overseas or in the military: “[U]pon completion of a

registration form prescribed under s. 6.33, each eligible elector who is required to register

under s. 6.27, who is not a military elector or an overseas elector, shall provide an

identifying document that establishes proof of residence under sub. (3).” WIS. STAT. §

6.34(2).11 According to Defendants’ webpages and other election officials in Wisconsin,

“[a]ll Proof of Residence documents must include the voter’s name and current

residential address.”12 Therefore, the voter registration process, as implemented, doubly

confirms that a person is a resident of the state and municipality.

       28.    Wisconsin state law setting forth the in-person voting procedure provides

that: “[E]ach eligible elector, before receiving a serial number, shall state his or her full

name and address and present to the officials proof of identification.” WIS. STAT. §

6.79(2)(a). The same statute instructs election inspectors (the technical name for poll

workers) stationed at the polling places to verify only the name and photograph of the

voter: “The officials shall verify that the name on the proof of identification presented by

the elector conforms to the name on the poll list or separate list and shall verify that any

photograph appearing on that document reasonably resembles the elector.” Id. The



10 Wisconsin Voter Registration Application, Form EL-131, available at
https://elections.wi.gov/sites/elections.wi.gov/files/2020-06/El-131%20-
%20%28REV%202020-06%29.pdf (last visited Aug. 12, 2020).
11 A list of acceptable forms of proof of residence is available on the Wisconsin Elections

Commission’s website MyVote Wisconsin’s Proof of Residence page. See
https://myvote.wi.gov/en-us/ProofofResidence (last visited Aug. 12, 2020).
12 Id.


                                             18
      Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 19 of 31



current version of the Election Day Manual lists the specific steps a poll worker must take

to verify a photo ID.13 First, poll workers must confirm that the college or university ID

card bears a name, photo, issuance date, expiration date no later than two years after the

issuance date, and the student’s signature, and also confirm that the student has separate

proof of current enrollment.14 Next, the poll worker must “verify that the name on the

ID conforms to the name on the poll list”; “verify that any photograph on the proof of

identification reasonably resembles the elector” (for in-person voters only); and “verify

that the proof of identification is unexpired or, if expired, it meets the expiration

specifications listed above.”15

       29.    Mail-in absentee voters must submit a copy of their photo ID with their

absentee ballot application, unless they are permanent, mail-in absentee voters, have

previously voted mail-in absentee with the same name and at the same residential

address, or are military or overseas voters. WIS. STAT. §§ 6.87(1), 6.87(4)(b)2–(b)3. For

mail-in absentee voters’ IDs, the municipal clerk is only required to verify the name on

the photo ID. WIS. STAT. § 6.87(1). There is of course no face to which the photo can be

compared. Otherwise, the instructions for verifying the voter IDs of in-person voters and

mail-in absentee voters do not differ.

       30.    Wisconsin election law provides for and ensures Wisconsin residency and

residential address verification through other, more effective means than requiring the

ID to bear an issuance date and an expiration date. But while Luft makes clear that



13 Election Day Manual, supra note 8, at 58–60.
14 Id. at 58–59.
15 Id. at 59-60.


                                            19
      Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 20 of 31



redundant requirements are permissible, they must be rational. 963 F.3d at 677. Here, the

injunction in One Wisconsin Institute, 198 F. Supp. 3d at 961–62, now affirmed by Luft, 963

F.3d at 677, requires Defendants to accept expired college and university ID cards where

presented with the requisite separate proof of current enrollment and, for that reason, it

is no longer rational to enforce the issuance date and expiration date requirements. These

technical requirements are vestigial elements of any college or university ID card, because

even if they happen to appear, there is no point reviewing them. Wisconsin law and

Defendants’ procedures and guidance on Wisconsin law do not instruct the state’s

municipal clerks or poll workers to conduct any substantive review or verification of the

issuance and expiration dates because that review or verification would be meaningless

and irrational. Wis. Stat. § 5.02(6m) only required that the ID be “unexpired,” and by this

Court’s order, that requirement is enjoined. Accordingly, it is wholly irrational to

continue enforcing the issuance date and expiration date requirements for Wisconsin

college and university IDs used as voter ID.

       31.    As further evidence of the irrationality of these requirements, not every

valid ID in Wis. Stat. § 5.02(6m) is required to contain an issuance date or expiration date.

Aside from college and university ID cards, the only other valid ID for which verification

of the time of issuance is required is a naturalization certificate. Wis. Stat. § 5.02(6m)(b).

Naturalization certificates of course contain issuance dates, so there is no express

statutory requirement that they contain this information. Id. Verification of the time of

expiration is required for many other forms of valid ID, but not for all of them. On

information and belief, certain forms of military ID that can be used as valid voter ID do


                                             20
      Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 21 of 31



not contain issuance dates or expiration dates, but rather bear the code “INDEF” for

indefinite duration. Additionally, many tribal government-issued IDs frequently do not

contain issuance dates or expiration dates because, like certain forms of military ID, they

never expire.

                2.    The two-year expiration requirement is also irrational.

       32.      Wisconsin law requires that college or university ID cards contain an

expiration date that is no more than two years after the issuance date listed on the card.

WIS. STAT. §§ 5.02(6m)(f). There is no rational basis for this requirement. There are two-

year institutions and four-year institutions in Wisconsin, and requiring a student at a

four-year institution to obtain a new ID card every two years is irrational. Even more

importantly, this Court has held and the Seventh Circuit has affirmed that expired college

and university ID cards may be used when presented, as required by current Wisconsin

law, in conjunction with separate proof of current enrollment. Luft, 963 F.3d at 677. For

these reasons, there is no rational basis to enforce the two-year expiration requirement.

                3.    By law, signatures on voter IDs, if any are even present, are not
                      used for any signature comparison, and therefore, requiring a
                      signature on a college and university ID card used as voter ID is
                      irrational.

       33.      For in-person voters or mail-in absentee voters, there is no mandate in the

Wisconsin Election Code to compare any signature on the voter ID, if any exists, to any

other signature. WIS. STAT. § 6.79(2)(a); WIS. STAT. § 6.87(1). The Election Day Manual

makes no mention of signature verification and omits signatures from a list of the voter




                                             21
         Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 22 of 31



ID’s “relevant information (name, photo, expiration date).”16 Additionally, since the voter

ID law was enacted in 2011, consistent with Wisconsin law, the WEC, as well as its

predecessor the Government Accountability Board, have never issued instructions

requiring the comparison of a signature on the voter ID, if any exists, with the voter’s

signature on the poll book or voter registration record.17 It is not for election officials and

Election Day poll workers to determine the authenticity of a signature. This makes sense

given a number of forms of valid voter ID, such as Veterans Health Identification Cards

(“VHICs”) issued by the U.S. Department of Veteran Affairs and some ID cards issued

by tribal governments, do not even contain signatures.

          34.        During in-person voting, after the voter ID is verified, poll workers require

the voter to sign the poll book:

          The officials shall then require the elector to enter his or her signature on the poll
          list, supplemental list, or separate list maintained under par. (c) unless the elector
          is exempt from the signature requirement under s. 6.36(2)(a). The officials shall
          verify that the name and address stated by the elector conform to the elector’s
          name and address on the poll list.

WIS. STAT. § 6.79(2)(a). Poll workers are required to verify that the voter’s stated name

and address match the name and address listed in the poll book but are not instructed to

engage in any signature comparison of any kind. The Election Day Manual explicitly

states: “Election inspectors are not required to compare the voter’s signature to the




16   Id. at 59.
17   Id. at 60-61.
                                                   22
      Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 23 of 31



signature on the proof of identification.”18 The voter’s signature on an absentee ballot

request form stands in lieu of signing the poll book.19

       35.    Wisconsin now allows municipal clerks to use electronic poll books instead

of paper poll books. In its Wisconsin E-Poll Book Show and Tell training module, the

WEC informed municipal clerks and their staff that the check-in process also requires

voter signatures.20 First, a screen comes up for voter ID verification, and, in keeping with

Wisconsin law, there is no mention of signature comparison or the possibility of denying

a ballot to a voter due to a perceived signature non-match. Next, the electronic poll book

must accept the voter’s signature. The voter signs the screen on a tablet or a signature

pad with a stylus or finger to create a digitized signature that appears on screen. Notably,

the voter’s signature from his or her registration application form does not appear on

screen. Instead, the e-pollbook signature is digitally stored for future comparison to the

voter registration form signature, should that become necessary in any WEC or law

enforcement investigation. Nothing instructs the poll worker to compare the digitally-

created signature to the voter ID signature, if any even exists. On information and belief,

the older Wisconsin Government Accountability Board report on e-pollbooks from 2014

set forth much the same procedure:



18 Id. at 60.
19 Wisconsin Elections Commission, Form EL-121, Wisconsin Application for Absentee
Ballot, available at https://elections.wi.gov/sites/elections.wi.gov/files/2020-06/EL-
121%20Application%20for%20Absentee%20Ballot%20%28rev.%202020-06%29.pdf (last
visited Aug. 12, 2020).
20 Wisconsin Elections Commission, Wisconsin E-Poll Book Show and Tell Training

Module,                                        available                            at
http://elections.wi.gov/publications/video/WI_EPollBook_Show_and_Tell (October
27, 2017), at 7:11–12:44 (last visited Aug. 11, 2020).
                                            23
       Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 24 of 31



       Once the voter is verified as being registered, the voter is directed to sign
       the poll book. Using an electronic poll book, the voter can sign using a
       digital signature pad similar to using a credit card at a store or they can sign
       directly on the screen of the device. The signature can be digitally captured
       and printed on a hardcopy receipt or label. Alternatively, a receipt or label
       can be generated with a line for the voter to sign in order to capture a “wet”
       signature.21

Accordingly, the requirement that a college or university ID card bear the student’s

signature does not serve an important regulatory interest. This requirement is not

actually being used for any purpose and is therefore manifestly unnecessary and

irrational.

                                      CLAIMS FOR RELIEF

                                       COUNT ONE
         (College or University ID Issuance Date and Expiration Date Requirements
 Violate First and Fourteenth Amendments to the U.S. Constitution, 42 U.S.C. § 1983)
                                       (All Plaintiffs)

       36.    The factual allegations contained in the preceding paragraphs are

incorporated into Count One, as though fully set forth herein.

       37.    Under the First and Fourteenth Amendments to the U.S. Constitution, any

burden on the right to vote must be balanced against a state’s interest in that requirement.

The Supreme Court has set forth the following test:

       [T]he rigorousness of our inquiry into the propriety of a state election law depends
       upon the extent to which a challenged regulation burdens First and Fourteenth
       Amendment rights. Thus, as we have recognized when those rights are subjected
       to “severe” restrictions, the regulation must be “narrowly drawn to advance a state
       interest of compelling importance.” Norman v. Reed, 502 U.S. 279, 289, 112 S.Ct. 698,
       705, 116 L.Ed.2d 711 (1992). But when a state election law provision imposes only
       “reasonable, nondiscriminatory restrictions” upon the First and Fourteenth


21    Public     access     to   the     following     link   is      now     denied:
http://elections.wi.gov/clerks/misc/electronic-poll-books. Plaintiffs plan to request
this document in discovery.
                                             24
      Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 25 of 31



       Amendment rights of voters, “the State’s important regulatory interests are
       generally sufficient to justify” the restrictions. Anderson, 460 U.S., at 788, 103 S.Ct.,
       at 1569–1570; see also id., at 788–789, n. 9, 103 S.Ct., at 1569–1570, n. 9.

Burdick v. Takushi, 504 U.S. 428, 434 (1992).

       38.      Wisconsin state law requires that college and university student ID cards

must bear an issuance date and an expiration date not more than two years after the

issuance date in order to be used as voter ID. The federal courts have now struck down

the requirement that college and university ID cards be unexpired, so these issuance date

and expiration date requirements will no longer be used for any purpose set forth in

Wisconsin law and are therefore unconstitutionally irrational.

       39.      The constitutional rights of students who have no other form of valid voter

ID are violated by these requirements. These unnecessary, useless, and irrational

requirements cannot be justified by any legitimate and important regulatory interest or

any rational basis.

       40.      Since these issuance date and expiration date requirements are not justified

by any legitimate and important regulatory interest, they violate the First and Fourteenth

Amendments to the U.S. Constitution.

       41.      But for the unnecessary, useless, and irrational issuance date and expiration

date requirements, Plaintiffs Common Cause and Common Cause Wisconsin would not

need to educate new college and university students on how to obtain a voter ID that

contains these required elements from their schools and help them do so. While these

requirements are in force, Plaintiff Benjamin R. Quintero cannot use his college photo ID

card to vote.


                                                25
        Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 26 of 31



        42.    At all relevant times, Defendants have acted under color of state law.

        43.    Defendants, acting under color of state law, have violated Plaintiffs’ rights

under the First and Fourteenth Amendments to the U.S. Constitution and 42 U.S.C. §

1983.

                                  COUNT TWO
   (College or University ID Two-Year Expiration Requirement Violates First and
  Fourteenth Amendments to the U.S. Constitution, 42 U.S.C. § 1983) (All Plaintiffs)

        44.    The factual allegations contained in the preceding paragraphs are

incorporated into Count Two, as though fully set forth herein.

        45.    Under the First and Fourteenth Amendments to the U.S. Constitution, any

burden on the right to vote must be balanced against a state’s interest in that requirement.

The Supreme Court has set forth the following test:

        [T]he rigorousness of our inquiry into the propriety of a state election law depends
        upon the extent to which a challenged regulation burdens First and Fourteenth
        Amendment rights. Thus, as we have recognized when those rights are subjected
        to “severe” restrictions, the regulation must be “narrowly drawn to advance a state
        interest of compelling importance.” Norman v. Reed, 502 U.S. 279, 289, 112 S.Ct. 698,
        705, 116 L.Ed.2d 711 (1992). But when a state election law provision imposes only
        “reasonable, nondiscriminatory restrictions” upon the First and Fourteenth
        Amendment rights of voters, “the State’s important regulatory interests are
        generally sufficient to justify” the restrictions. Anderson, 460 U.S., at 788, 103 S.Ct.,
        at 1569–1570; see also id., at 788–789, n. 9, 103 S.Ct., at 1569–1570, n. 9.

Burdick v. Takushi, 504 U.S. 428, 434 (1992).

        46.    Wisconsin law requires that college or university ID cards contain an

expiration date that is no more than two years after the issuance date listed on the card.

WIS. STAT. §§ 5.02(6m)(f).




                                                26
        Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 27 of 31



        47.    There is no rational basis for this requirement. There are two-year

institutions and four-year institutions in Wisconsin, and requiring a student at a four-

year institution to obtain a new ID card every two years is irrational.

        48.    Even more importantly, this Court has held and the Seventh Circuit has

affirmed that expired college and university ID cards may be used when presented, as

required by current Wisconsin law, in conjunction with separate proof of current

enrollment. For this reason, there is no rational basis to enforce the two-year expiration

requirement.

        49.    At all relevant times, Defendants have acted under color of state law.

        50.    Defendants, acting under color of state law, have violated Plaintiffs’ rights

under the First and Fourteenth Amendments to the U.S. Constitution and 42 U.S.C. §

1983.

                                     COUNT THREE
            (College or University ID Signature Requirement Violates First and
  Fourteenth Amendments to the U.S. Constitution, 42 U.S.C. § 1983) (All Plaintiffs)

        51.    The factual allegations contained in the preceding paragraphs are

incorporated into Count Three, as though fully set forth herein.

        52.    Under the First and Fourteenth Amendments to the U.S. Constitution, any

burden on the right to vote must be balanced against a state’s interest in that requirement.

The Supreme Court has set forth the following test:

        [T]he rigorousness of our inquiry into the propriety of a state election law depends
        upon the extent to which a challenged regulation burdens First and Fourteenth
        Amendment rights. Thus, as we have recognized when those rights are subjected
        to “severe” restrictions, the regulation must be “narrowly drawn to advance a state
        interest of compelling importance.” Norman v. Reed, 502 U.S. 279, 289, 112 S.Ct. 698,
        705, 116 L.Ed.2d 711 (1992). But when a state election law provision imposes only

                                             27
      Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 28 of 31



       “reasonable, nondiscriminatory restrictions” upon the First and Fourteenth
       Amendment rights of voters, “the State’s important regulatory interests are
       generally sufficient to justify” the restrictions. Anderson, 460 U.S., at 788, 103 S.Ct.,
       at 1569–1570; see also id., at 788–789, n. 9, 103 S.Ct., at 1569–1570, n. 9.

Burdick v. Takushi, 504 U.S. 428, 434 (1992).

       53.    Wisconsin state law requires that college and university student ID cards

must bear the student’s signature in order to be used as voter ID.

       54.    The constitutional rights of student voters who have no other form of valid

voter ID are violated by the Wisconsin voter ID law. This unnecessary, useless, and

irrational signature requirement cannot be justified by any important, legitimate

regulatory interest or any rational basis, as is made clear by the absence of any directive

or guidance that municipal clerks or poll workers review or compare the voter ID

signature, if any is present, to any other signature for that voter.

       55.    Because the student ID signature requirement is not justified by any

legitimate, important regulatory interest, these state actions violate the First and

Fourteenth Amendments to the U.S. Constitution.

       56.    But for the unnecessary, useless, and irrational signature requirement,

Plaintiffs Common Cause and Common Cause Wisconsin would not need to educate new

college and university students on how to obtain a voter ID with a signature from their

schools. While this requirement is in force, Plaintiff Benjamin R. Quintero cannot use his

college photo ID card to vote.

       57.    At all relevant times, Defendants have acted under color of state law.




                                                28
        Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 29 of 31



        58.   Defendants, acting under color of state law, have violated Plaintiffs’ rights

under the First and Fourteenth Amendments to the U.S. Constitution and 42 U.S.C. §

1983.

                                         COUNT FOUR

 (College or University ID Issuance Date, Expiration Date, Two-Year Expiration, and
 Signature Requirements Violate 52 U.S.C. § 10101(a)(2)(B) and 42 U.S.C. § 1983) (All
                                     Plaintiffs)

        59.   The factual allegations contained in the preceding paragraphs are

incorporated into Count Four, as though fully set forth herein.

        60.   52 U.S.C. 10101(a)(2)(B) provides that “No person acting under color of law

shall . . . deny the right of any individual to vote in any election because of an error or

omission on any record or paper relating to any application, registration, or other act

requisite to voting, if such error or omission is not material in determining whether such

individual is qualified under State law to vote in such election[.]”

        61.   A college or university ID card is a “record or paper” within the meaning

of 52 U.S.C. 10101(a)(2)(B).

        62.   Because no law or case requires that college or university ID cards used as

voter ID in Wisconsin be unexpired, because no clerks or poll workers are reviewing the

issuance and expiration dates for any reason, and because clerks and poll workers are not

comparing or verifying signatures on any voter ID used in Wisconsin in any way, the lack

of any issuance date, expiration date, expiration date no more than two years after the

issuance date, and/or signature on a college or university ID card is an omission that is




                                            29
      Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 30 of 31



“not material in determining whether such individual is qualified under State law to vote

in such election.”

       63.    Accordingly, no Wisconsin voter can be denied their right to vote based on

these immaterial omissions.

       64.    At all relevant times, Defendants have acted under color of state law.

       65.    Defendants, acting under color of state law, have violated Plaintiffs’ rights

under 52 U.S.C. 10101(a)(2)(B).

                                     PRAYER FOR RELIEF

       Plaintiffs respectfully request that this Court enter an order granting Plaintiffs the

following relief:

       (a)    A declaratory judgement that WIS. STAT. §§ 5.02(6m), 6.79(2)(a), 6.86(1)(ar),

and 6.87(1) violate the First and Fourteenth Amendments of the United States

Constitution, to the extent they impose useless and irrational issuance date, expiration

date, two-year expiration, and signature requirements on Wisconsin voters who use their

college and university ID cards as voter identification;

       (b)    A preliminary injunction and a permanent injunction preventing the

enforcement of the issuance date, expiration date, two-year expiration, and signature

requirements in WIS. STAT. §§ 5.02(6m), 6.79(2)(a), 6.86(1)(ar), and 6.87(1);

       (c)    An order awarding Plaintiffs their costs, expenses, disbursements, and

reasonable attorneys’ fees incurred in bringing this action pursuant to 42 U.S.C. §1988;

and

       (d)    Such other or further relief as this Court deems just and proper.


                                             30
     Case: 3:19-cv-00323-jdp Document #: 37 Filed: 08/21/20 Page 31 of 31



DATED: August 13, 2020             Respectfully submitted,

                                   /s/ Jon Sherman

                                   Jon Sherman
                                   D.C. Bar No. 998271
                                   Michelle Kanter Cohen
                                   D.C. Bar No. 989164
                                   Cecilia Aguilera
                                   D.C. Bar No. 1617884
                                   FAIR ELECTIONS CENTER
                                   1825 K St. NW, Suite 450
                                   Washington, DC 20006
                                   jsherman@fairelectionscenter.org
                                   mkantercohen@fairelectionscenter.org
                                   caguilera@fairelectionscenter.org
                                   Phone: (202) 331-0114

                                   Lester A. Pines
                                   Wisconsin Bar No. 1016543
                                   Diane M. Welsh
                                   Wisconsin Bar No. 1030940
                                   PINES BACH LLP
                                   122 West Washington Avenue, Suite 900
                                   Madison, WI 53703-2718
                                   lpines@pinesbach.com
                                   dwelsh@pinesbach.com
                                   Phone: 608-807-0752

                                   Attorneys for Plaintiffs




                                     31
